 


114 HR 3257 IH: PILT and SRS Certainty Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3257 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Meadows (for himself, Mr. Polis, Mr. Cook, and Mrs. Kirkpatrick) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend section 6906 of title 31, United States Code, to provide funding for the payment in lieu of taxes program for an additional five years, to provide a five-year extension of the Secure Rural Schools and Community Self-Determination Act of 2000, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the PILT and SRS Certainty Act.  2.Funding for PILT program (a)Mandatory fundingSection 6906 of title 31, United States Code, is amended to read as follows: 
 
6906.FundingThere is hereby appropriated to the Secretary of the Interior to carry out this chapter, out of any funds in the Treasury not otherwise obligated, $450,000,000 for the first full fiscal year after the date of the enactment of this section and for each of the four fiscal years thereafter.. (b)Clerical amendmentThe item related to section 6906 in the table of sections for title 31, United States Code, is amended to read as follows: 
 
 
6906. Funding..  
3.Five-year extension of Secure Rural Schools and Community Self-Determination Act of 2000 reflecting recent extension covering fiscal years 2014 and 2015 
(a)Extension of payment authorityThe Secure Rural Schools and Community Self-Determination Act of 2000 is amended— (1)in section 101 (16 U.S.C. 7111), by striking 2015 both places it appears and inserting 2020; 
(2)in section 102(b)(2)(B) (16 U.S.C. 7112(b)(2)(B)), by striking 2015 the second place it appears and inserting 2020 and (3)in section 103(d)(2) (16 U.S.C. 7113(d)(2)), by striking 2015 and inserting 2020.  
(b)Extension of Special project authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended— (1)in subsection (a), by striking 2017 and inserting 2022; and 
(2)in subsection (b), by striking 2018 and inserting 2023. (c)Extension of county project authoritySection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— 
(1)in subsection (a), by striking 2017 and inserting 2022; and (2)in subsection (b), by striking 2018 and inserting 2023.  
 
